       Case: 1:20-cv-07207 Document #: 1 Filed: 12/05/20 Page 1 of 5 PageID #:1




_____________________________________________________________________________
                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHER DISTRICT OF ILLINOIS
                             EASTERN DIVISION

CHRISTOPHER O. McNIGHT,                  )
                                         )
      Plaintiff,                         )      No: 20 CV 7207
                                         )
      vs.                                )
                                         ) JURY DEMAND
VANTAGE SPECIALTY CHEMICALS, INC., )
                                         )
      Defendant.                         )
______________________________________________________________________________

                                         COMPLAINT
                            AS AND FOR A FIRST CAUSE OF ACTION
                              (TITLE VII RACE DISCRIMINATION)


NOW COMES the Plaintiff, CHRISTOPHER O. McNIGHT, (“Plaintiff”), by and through his

attorney, Michael T. Smith, and in complaining of VANTAGE SPECIALTY CHEMICALS,

INC., (“Defendant”), and states as follows:

                                    NATURE OF ACTION

       1.      Plaintiff seeks redress and relief under Title VII of the Civil Right Act of 1964, 42

U.S.C. § 2000e et seq., as amended, for Defendant having subjected Plaintiff to discrimination

on the basis of his race.

                                 JURISDICTION AND VENUE

       2.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, and

1343. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) and Section

707(e) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3) and § 2000e- 6(e).




                                                 1
       Case: 1:20-cv-07207 Document #: 1 Filed: 12/05/20 Page 2 of 5 PageID #:2




        3.          On February 15, 2020, Plaintiff timely filed a charge of race discrimination

against the Defendant with the Equal Employment Opportunity Commission (“EEOC”) under

EEOC Charge Number 846-220-10434 (attached hereto as "Exhibit A").

        4.          On September 11, 2020, the EEOC issued Plaintiff a Notice of Right to Sue on

the aforementioned charge (attached hereto as "Exhibit B").

        5.          This action has been timely filed within ninety (90) days of the receipt of the

Notice of Right to Sue.

        6.          Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and 42

U.S.C § 2000e-5(f)(3) because all of the unlawful employment practices alleged herein occurred

in this district.

                                               PARTIES

        7.          Plaintiff is a Black individual and a resident of the Beach Park, County of Cook,

State of Illinois, and was at all times relevant to the allegations herein an employee of Defendant

within the meaning of 42 U.S.C. 2000e(f).

        8.          Defendant is and has been at all times relevant to the allegations herein, a

corporation and doing business in Illinois and continuously employs over 15 employees.

        9.          Defendant is an employer within the meaning of the Civil Rights Act, 42 U.S.C.

2000e(b).

                                    STATEMENT OF FACTS

        10.         Plaintiff began employment with Defendant in February of 2018.

        11.         At all times relevant to the allegations herein, Plaintiff held the position of a

Chemical Operator at Defendant's facility and was meeting the minimum standards of his

employer.



                                                    2
        Case: 1:20-cv-07207 Document #: 1 Filed: 12/05/20 Page 3 of 5 PageID #:3




        12.       This action brought against Defendant having subjected Plaintiff to race

discrimination by failure to treat him the same as non-Black employees despite Plaintiff’s

complaints about same. Notwithstanding the foregoing, defendant discriminated against plaintiff

in the terms and conditions of his employment and premotions on account of his race as further

alleged herein.

        13.       Beginning in 2020 through the present, Plaintiff complained to Defendant, about

the ongoing acts of discrimination against him by unfairly higher performance than non-Black

employees and his conditions of employment.

        14.       Defendant by its action or actions of its agents set forth above, caused and created

a hostile work environment which unreasonably interfered with the terms and conditions of

Plaintiff’s’ employment and his performance in his occupation, by failing to treat him the same

as non-Black employees and failure to promote. Further, by said acts, Defendant’s agents created

a discriminatory and offensive work environment. All in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. Section 2000-c et seq; as amended by inter alia the Civil Rights Act of

1991.

        15.       As a direct result of defendant’s actions, plaintiff has suffered damages in excess

of $100,000 of race discrimination and disparate treatment by Defendant, Plaintiff has also

suffered great pain, humiliation, and mental anguish, all to his damage.

        16.       Further, said action on the part of the Defendant was done with malice and

reckless disregard for Plaintiff’s protected rights.

        17.       Plaintiff exhausted all administrative and other remedies available to his before

filing this complaint.

        18.       Thus, while meeting the minimum standards of his employer, Defendant willfully



                                                   3
       Case: 1:20-cv-07207 Document #: 1 Filed: 12/05/20 Page 4 of 5 PageID #:4




discriminated against Plaintiff based upon his race in violation of Title VII.

        19.     Plaintiff has suffered humiliation and mental anguish.

        20.     Defendant’s conduct was at all times intentional, willful, and wanton.

        WHEREFORE, Plaintiff prays for judgment as follows:

                A.      For monetary damages;

                B.      For injunctive relief in the form of an order enjoining Defendant from
                        continuing to engage in discriminatory conduct;

                C.      For statutory damages due to the Defendant’s willful conduct;

                D.      For costs of suit, including reasonable attorney's fees and expert fees,
                        pursuant to Title 42 U.S.C.A. § 2000e-5(k);

                E.      Such other relief as is just and equitable; and

                F.      The plaintiff requests a jury trial of this action.

                        AS AND FOR A SECOND CAUSE OF ACTION
                         (42 U.S.C. § 1981 RACE DISCRIMINATION)

        21.     Plaintiff realleges each and every allegation set forth above with the same force

and effect as if set forth herein for the first time.

        22.     Due to Defendant's conduct, Plaintiff's civil rights under 42 U.S.C. § 1981 et seq.

to perform, modify, and his employment contract with Defendant and enjoy all the benefits,

privileges, terms, and conditions of that contractual relationship free of racial discrimination

have been violated by Defendant.

        23.     Under 42 USC §1981 et seq., Defendant is responsible for the acts of its

supervisors.

        24.     The meaning of "race" under 42 USC §1981 is broad and is interpreted to include

classes of persons based on their ancestry or ethnic characteristics. St. Francis Coll. v. Al-

Khazraji, 481 U.S. 604 (1987).


                                                    4
       Case: 1:20-cv-07207 Document #: 1 Filed: 12/05/20 Page 5 of 5 PageID #:5




       25.     Defendants’ violations of 42 USC §1981 et seq. proximately caused Plaintiff to

suffer mental stress and emotional pain and suffering.

       26.     Further, said action on the part of the Defendant was done with malice and

reckless disregard for Plaintiffs’ protected rights.

       27.     Defendant’s conduct was at all times intentional, willful, and wanton.

       WHEREFORE, Plaintiff prays for judgment as follows:

               A.      For monetary damages;

               B.      For injunctive relief in the form of an order enjoining Defendant from
                       continuing to engage in discriminatory conduct;

               C.      For compensatory damages in an amount to be determined at trial;

               D.      For costs of suit, including reasonable attorney's fees and expert fees,
                       pursuant to 42 USC §1988;

               E.      Such other relief as is just and equitable; and

               F.      The plaintiff requests a jury trial of this action.


                                            Respectfully submitted,
                                         CHRISTOPHER O. McKNIGHT
                                               BY:/s/ Michael Smith
                                                       Michael Smith

 Michael T. Smith 6180407IL
 Law Offices of Michael T. Smith & Assoc.
 10 N. Martingale Road, Suite 400
 Schaumburg, Illinois 60173
 (847) 466-1099
 Msmith39950@aol.com




                                                   5
